Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on April 12, 2021.  Claims 1-12 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
No Information Disclosure Statement was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the distance”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is dependent on claim 1, which introduced “a distance”.  These are not the same distance.  
Claims 3-4 are rejected for incorporation of the errors of the base claim by dependency.
Claim 3 recites the limitation “both images”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is dependent on claim 2 and claim 1.  None of the claims established “images”.  Claim 1 introduced “a light sensor”.
Claim 3 recites the limitation “the indicator lights”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 3 is dependent on claim 2 and claim 1.  Claim 1 introduced a singular “an indicator light” and made secondary reference to “the indicator light”.   
  Claim 6 recites the limitation “the length of the indicator light”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 6 is dependent on claim 5 and claim 1.  Claim 5 introduced “a length of the first segment”.  Claim 3 introduced “a length”.
Claim 7 recites the limitation “an indicator light”.  Claim 7 is dependent on claim 1, which previously introduced “an indicator light”.  It is unclear, and therefore indefinite, if these are the same indicator light.
Claims 8-9 are rejected for incorporation of the errors of the base claim by dependency.
Claim 8 recites the limitation “the distance”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is dependent on claim 1, which introduced “a distance”.  These are not the same distance.  Claim 8 does not included the distance to the floating obstacle from what location, as in claim 2, “the distance between the self-guiding machine and the floating obstacle”.  
Claim 10 recites the limitation “a linear light”.  Claim 10 is dependent on claim 1, which previously introduced “a linear light”.  It is unclear, and therefore indefinite, if these are the same linear light.   
Claims 11-12 are rejected for incorporation of the errors of the base claim by dependency.   
Claim 12 recites the limitation “both images”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 12 is dependent on claim 11, claim 10, and claim 1. 
Claim 12 recites the limitation “the indicator lights”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 12 is dependent on claim 11 and claim 10 and claim 1.  Claim 1 introduced a singular “an indicator light” and made secondary reference to “the indicator light”.   

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 attempts to add limitations to define the light emitter as a laser or an LED, which is already in claim 1, and that the light is a linear light, which is in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 11-12 are rejected for incorporation of the errors of the base claim by dependency.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666